Citation Nr: 0002482	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  96-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an increased rating for status post, left 
metatarsophalangeal fusion, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Council


INTRODUCTION

The veteran had active duty from July 1978 to December 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from January 1996 and March 1996 rating decisions by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision in January 1996 
assigned an evaluation of 100 percent for the veteran's left 
great toe disability for the period May 2, 1995 to August 1, 
1995 based on surgical or other treatment requiring 
convalescence.  An evaluation of 10 percent was assigned from 
August 1, 1995.  The veteran filed a notice of disagreement 
in February 1996, and the RO furnished a statement of the 
case in March 1996.  The veteran filed a substantive appeal 
that was received in April 1996.  The veteran indicated that 
he wanted a rating higher than 10 percent for his left great 
toe disability.  The rating decision in March 1996 denied the 
claim of entitlement to service connection for a low back 
disability.  The veteran filed a notice of disagreement in 
April 1996, and the RO furnished a statement of the case in 
May 1996.  The veteran filed a substantive appeal in May 
1996.

In October 1999 the veteran testified before the undersigned 
member of the Board at a hearing in Washington, D.C.  At the 
Board hearing, the veteran requested that the record be held 
open an additional 60 days to allow the veteran time to 
submit additional private medical records.  A review of the 
record reveals that no such evidence was submitted.

By memorandum dated in January 2000, the Deputy Vice Chairman 
of the Board ruled favorably on the a motion to advance this 
case on the docket.  Additionally, the veteran has waived the 
30 day time period to review the October 1999 Board hearing 
transcript.

At his October 1999 Board hearing, the veteran raised the 
issues of entitlement to service connection for depression, 
for left ankle disability, and for left leg/knee disability 
as secondary to the service-connected left toe disability.  
It therefore appears that the veteran wishes to advance 
original claims or requests to reopen prior claims, and these 
matters are hereby referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's low back disability and any injury or disease 
suffered during his military service.

2.  The veteran's service-connected status post, left 
metatarsophalangeal fusion, is manifested by pain on use 
resulting in severe impairment equivalent to amputation of 
the great toe but without removal of the metatarsal head.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The schedular criteria for entitlement to a disability 
evaluation in excess of 10 percent for the veteran's service-
connected status post, left metatarsophalangeal fusion, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for Low Back Disability

The veteran contends that he injured his back in service 
during a field training exercise in 1978 in Germany.  
Although he acknowledges that he suffered a postservice back 
injury in 1987, he asserts that his back was chronically 
disabled prior to the 1987 injury.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A service medical record dated November 9, 1978 indicates 
that the veteran fell down a hill with a radio on his back.  
The veteran complained of pain radiating outwards from L-4 
bilaterally.  He had limited range of motion due to pain.  
The assessment was chronic low back pain-pseudoarthrosis.  
Service medical records dated November 14, 1978, reflect that 
the veteran continued to complain of back pain.  The 
diagnoses included soft tissue trauma secondary to a fall, 
low back pain, and transitional L5 vertebra.  A November 14, 
1978 record indicates that the veteran was placed on a 
temporary profile for 10 days for acute low back pain.  
Subsequent service medical records do not document any low 
back complaints or clinical findings. 

An undated workers compensation form received in May 1996 
reflects that the veteran indicated that he injured his back 
in January 1988 after picking up some parts in a bucket.

Private medical records indicate that the veteran underwent a 
lumbar laminectomy for a herniated disc (L4-5) in May 1988.

At the September 1996 RO hearing, the veteran stated that he 
did not continue to see a doctor during service for his back 
problem; instead, he indicated that he "just dealt with 
it."  He stated that he was engaged in factory work after 
his discharge from the service.  He remarked that he sought 
treatment from a chiropractor a year after leaving service 
for about three months.  He stated that he did not again seek 
treatment until 1986 or 1987.  The veteran stated his belief 
that the disability he incurred during service led to 
additional injuries of his back, including the one that 
happened in 1987.

At the October 1999 Board hearing, the veteran stated that he 
had back problems upon leaving service.  He stated that he 
went to a chiropractor after leaving service but had not been 
able to obtain any treatment records.  He indicated that he 
suffered a back injury at work in 1987; he stated that he had 
lifted a basket of parts and heard something "snap real 
bad."  After suffering the work related injury in 1987, the 
veteran stated that he received and examination and was 
informed by his physician (Dr. McGully [sic]) that he had an 
"old injury".  The veteran indicated that his attempts to 
locate the physician had been unsuccessful.  

The record includes medical diagnoses of current low back 
disability, thus satisfying the requirement that there be 
competent evidence of current disability.  Caluza.  The 
veteran's assertions regarding inservice back problems are 
accepted as true for well-grounded purposes and, in this 
case, are in fact fully supported by his  service medical 
records.  Caluza.

However, in the instant case, there is no medical evidence 
linking the veteran's low back disability to service..  
Service medical records do not show any pertinent complaints 
or treatment after November 1978, and there is no indication 
that he was placed on a profile for his back other than the 
10 days in November 1978.  There is no medical evidence of 
continuing low back problems for the remainder of the 
veteran's military service.  The earliest post-service 
medical records documenting low back symptoms appear to date 
from early 1988.  It appears that the back condition 
documented in service did not result in chronic disability.

The Board acknowledges the veteran's contentions that his 
current low back disability is related to his active duty 
service as well as his assertions regarding self-treatment 
after the documented 1978 back in jury.  Nevertheless, the 
etiology or pathology of a disability or disease involves a 
medical question that the veteran is not qualified to answer.  
"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  
In the present case, there is no competent evidence in the 
form of medical evidence linking the veteran's current low 
back disability to service.  Moreover, there is no medical 
evidence linking the continuity of symptomatology which the 
veteran claims to his current low back disability.  See 
Savage, supra.

The Board acknowledges the veteran's statement suggesting 
that a physician had informed him that he had an "old 
injury" prior to the work-related injury in 1987.  However, 
a review of the records from the office of the physician, 
James L. McGauley, M.D., do not contain any medical findings 
or opinions concerning a link between the veteran's current 
low back disability during service.  The Court, in addressing 
such evidence, has held that a layman's account, filtered 
through a layman's sensibilities, of a what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence required to render 
a claim well grounded.  Robinette, 8 Vet. App. at 77.

In short, while the Board notes the veteran's contention that 
his current low back disability is related to his active duty 
service, his statement does not satisfy the medical nexus 
requirement and can not therefore render his claim well-
grounded.  See LeShore, Espiritu.

By this decision, the Board is informing the veteran that 
medical evidence of causation are required to render his 
claim well grounded.  See 38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim for service connection 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

II.  Increased rating for Left Great Toe Disability

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes reports of surgery and a February 1998 VA feet 
examination, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In a March 1993 rating decision, the veteran was granted 
service connection for status post bunionectomy, left great 
toe, and was assigned a 10 percent evaluation effective June 
26, 1992.

Service medical records indicate that the veteran underwent a 
left foot bunionectomy in November 1979.  The veteran made 
complaints of left foot pain following the November 1979 
surgery.  June 1980 X-rays of the left foot noted a bone 
defect, and the veteran's complaints of recurrent left foot 
pain were noted.

A May 1995 private hospital record indicates that the veteran 
underwent a modified lapidus procedure.  The postoperative 
diagnosis was recurrent bunion, left foot, with overload 
phenomenon of the second metatarsal head.  A January 1996 
rating decision assigned an evaluation of 100 percent for the 
veteran's left great toe disability for the period May 2, 
1995 to August 1, 1995 based on surgical procedure conducted 
in May 1995.  An evaluation of 10 percent was assigned from 
August 1, 1995.

In May 1996 the veteran underwent the removal of hardware 
(toe screws) from the left foot.  A November 1996 rating 
decision assigned an evaluation of 100 percent for the 
veteran's left great toe disability for the period May 17, 
1996, to July 1, 1996, based on the surgical procedure 
conducted in May 1996.  An evaluation of 10 percent was 
assigned from July 1, 1996.

In April 1997 the veteran underwent right first 
metatarsophalangeal fusion with local bone graft.  A 
September 1997 rating decision assigned an evaluation of 100 
percent for the veteran's left great toe disability for the 
period April 11, 1997, to July 1, 1997, based on the surgical 
procedure conducted in April 1997.  An evaluation of 10 
percent was assigned from July 1, 1997.  The veteran's 
disability was recharacterized as status post, left 
metatarsophalangeal fusion.

In October 1997 the veteran underwent removal of hardware 
from the left first metatarsophalangeal joint.  A March 1998 
rating decision assigned an extension of the evaluation of 
100 percent for the veteran's left great toe disability for 
the period April 11, 1997, to December 1, 1997, based on the 
surgical procedure conducted in October 1997.  An evaluation 
of 10 percent was assigned from December 1, 1997.

The veteran underwent a VA feet examination in February 1998.  
He stated that he had constant pain and numbness in his left 
foot, which he localized to the dorsum of his great toe and 
the medial aspect of his foot.  He described the discomfort 
as sensations of burning, coldness, and stinging.  The 
veteran mentioned that he could only stand for 30 to 60 
minutes; he related that he had discomfort after walking just 
two blocks.  He remarked that he had left foot swelling after 
standing or walking for 30 minutes.  He stated that his left 
foot symptoms would "flare" twice a day and affect his left 
ankle with stiffening and swelling.  Pain would also radiate 
to his left knee.  He stated that left foot weakness and 
fatigue would worsen during a period of flare-ups.  The 
veteran used a cane four or five days every week.  Physical 
examination revealed that the veteran stated that he could 
not tolerate walking barefoot due to the pain.  While wearing 
shoes, he ambulated with little weight on his left foot.  His 
steps were short and he appeared uncomfortable when his left 
foot struck the floor.  Several scars were noted on the 
veteran's left foot.  The toes of the left foot were cooler 
than those of the right.  There was slight atrophy of the 
muscles on the lateral aspect of the left foot.  There was no 
evidence of pes planus or a definite hallux valgus deformity.  
There were no brawny skin changes in the left lower 
extremity, and the left dorsalis pedis and posterior tibila 
pulses were 2+.  There was no active or passive flexion or 
extension of the first metatarsophalangeal joint.  The 
interphalangeal joint had no active flexion but full 
extension.  Passive maneuvers resulted in flexion of 20 
degrees, at which point the veteran complained of extreme 
pain and was unable to tolerate any further evaluation.  The 
plantar aspect of the left foot was tender to touch in the 
region overlaying the first metatarsal.  The veteran said he 
could not squat or stand on his toes and heels.  He reported 
pain in his left ankle and great toe throughout both 
inversion and eversion.  No lack of coordination was observed 
during range of motion testing.  X-rays of the left foot 
revealed changes consistent with surgical treatment of hallux 
valgus.  There was narrowing and irregularity of the first 
metatarsophalangeal joint.  Diagnoses included: history of 
left hallux valgus, status post modified Lapidus procedure; 
degenerative joint disease of the left first 
metatarsophalangeal joint; and reflex sympathetic dystrophy 
of the left lower extremity.

A November 1998 private medical record reflects that the 
veteran complained of chronic pain in his left foot.

At his October 1999 Board hearing, the veteran indicated that 
he had constant pain in his foot.  In the past he had worn a 
foot brace but it didn't help; he also stated that he had to 
wear special shoes.  He estimated that he had fallen over a 
hundred times due to his foot problems.  The veteran stated 
that the surgeries for his foot disability had actually 
worsened his condition.  The veteran requested that the 
record be held open an additional 60 days so that he could 
submit additional evidence of recent treatment for his foot 
from a private physician.  He again stated that his left foot 
was painful every day and all day.

The disability due to the veteran's service-connected left 
great toe problem is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5280 for hallux 
valgus.  Under this provision, the maximum disability rating 
of 10 percent is in order when the hallux valgus is severe, 
if equivalent to amputation of the great toe, or when the 
hallux valgus is operated on with resection of the metatarsal 
head.  Since no higher rating is available under this 
provision, a rating in excess of 10 percent under Diagnostic 
Code 5280 is not possible.

Arthritis of the great left toe may be rated in accordance 
with 38 C.F.R. Part 4, Diagnostic Code 5003, which states 
that arthritis established by x-ray findings will be rated on 
the basis of limitation of motion for the specific joint or 
joints involved.  However, there is no diagnostic code which 
provides for a rating in excess of the current 10 percent 
based on limitation of motion of a toe. 

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time. DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In this case, 
the February 1998 VA feet examination report indicated that 
the veteran described pain on motion of his left great toe, 
and loss of range of motion, but did not describe any loss of 
coordination.  However, as noted above, the current 10 
percent rating is the highest schedular rating available. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder, alone, has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In 
this regard, the Board notes that the veteran was granted 
Social Security Administration benefits primarily on the 
basis of his back disability.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the issues on appeal.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

